Citation Nr: 0606830	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), now rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO ) in Montgomery, 
Alabama, that denied service connection for right and left 
knee disabilities; and from a September 2004 decision that 
awarded service connection and a 50 percent rating for PTSD.

In November 2004, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The Board notes that the RO 
has not yet issued a decision on this matter and refers this 
matter to the RO for its consideration in the first instance, 
as appropriate.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran when further action is required.


REMAND

The veteran had originally requested to appear at a hearing 
before the Board via videoconference from the RO, and the RO 
had scheduled such a hearing for March 2006.  However, in 
February 2006, the veteran requested that the hearing before 
the Board be held at the RO (i.e., a Travel Board hearing). 
Therefore, on remand, the RO should schedule the veteran for 
a Travel Board hearing at the RO.

Accordingly, the Board REMANDS the case to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


